DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest a method for delaying signals comprising: 
sampling a time counter using the first edge of the clock signal to determine the first digital value; and 
sampling the time counter with the second edge of the clock signal to determine the second digital value;
in combination with all the other claimed limitations; and
in view of Applicant’s Specification, Figures 4-7.
Claims 3-5, 7-9, and 22 are allowed for depending from Claim 1.

Regarding Claim 10, “Claim 10 has been amended to incorporate the allowable subject matter of claim 11”.  Remarks 07/18/2022.  Thus, Claim 10 is allowed for similar reasons as previously indicated for Claim 11 in the Final Rejection 04/08/2022. p. 10, wherein the prior art does not disclose, teach or suggest an apparatus for delaying signals comprising:
a phase and frequency detector coupled to the memory and configured to sequentially receive the first and second values;
in combination with all the other claimed limitations.
Claims 12, 17,-19, 23, and 24 are allowed for depending from Claim 10.

Regarding Claim 13, Claim 13 has been rewritten into independent form.  Thus, Claim 13 is allowed for similar reasons as previously indicated for Claim 13  in the Final Rejection 04/08/2022, p. 10, wherein the prior art does not disclose, teach or suggest an apparatus for delaying signals comprising:
a time counter coupled to the first time-to-digital converter and used to generate the first digital value and the second digital value by sampling the time counter with the first and second edges of the first clock signal, respectively;
in combination with all the other claimed limitations.
Claims 14-16 and 21 are allowed for depending from Claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA J. CHENG/Primary Examiner, Art Unit 2849